IN THE SUPREME COURT OF THE STATE OF NEVADA


JACQUELINE WEST,                                               No. 84543
                           Appellant,
               vs.
 LARRY WEST, JR.,
                           Respondent.                          FILE
                                                          ..    MAY 0 5 2022
                                                                      A. gRovi
                                                                    UPREME COM:1"

                                                                      CUM




                       ORDER DISMISSING APPEAL



             This is a pro se appeal from an order denying a motion to set
aside the divorce decree. Eighth Judicial District Court, Clark County;
Vincent Ochoa, Judge.
             Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
appears to be untimely filed under NRAP 4(a) because it appears that it was
filed after the timely filing of a tolling motion under NRAP 4(a)(4) and . -
before the tolling motion was formally resolved. The district court docket--
entries reflect that appellant filed a timely motion for reconsideration on
March 24, 2022. See AA Primo Builders v. Washington, 126 Nev. 578, 245
P.3d 1190 (2010) (a motion for reconsideration may be considered a tolling
motion to alter or amend). The motion has not yet been resolved. A timely
tolling motion terminates the 30-day appeal period, and a notice of appeal
is of no effect if it is filed after such a tolling motion is filed, and before the



                                                                    2. 2.- 14 3
district court enters a written order finally resolving the motion. See NRAP
4(a)(4). This court lacks jurisdiction and therefore
            ORDERS this appeal DISMISSED.




                                    Hardesty


                                               Ariesy.«,...0          ,   J.
                                    Stiglich

                                                               Air&

                                          (Army                       1   J.
                                    Herndon




cc:   Hon. Vincent Ochoa, District Judge
      Jacqueline West
      Larry West, Jr.
      Eighth District Court Clerk